Citation Nr: 1401255	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for cerebral vascular disease.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a cervical spine disability.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 with service in the Republic of Vietnam from June 1971 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left wrist condition, a seizure disorder, posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, cerebral vascular disease (CVD), and degenerative disc disease.  

In September 2009, the Veteran and his wife presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2010, the Board remanded the claims for service connection for a left wrist disorder, degenerative disc disease, bilateral hearing loss, tinnitus, coronary artery disease (CAD), a seizure disorder, an acquired psychiatric disorder to include PTSD, and CVD.

In a May 2011 rating decision, the Appeals Management Center (AMC) granted service connection for CAD, status post myocardial infarction and angioplasty.  This grant of service connection is considered to be a full grant of the benefits on appeal for the Veteran's CAD claim.  The claim of entitlement to service connection for CAD is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed depressive disorder NOS and anxiety disorder NOS are as likely as not the result of his service-connected coronary artery disease.

2.  A preponderance of the evidence fails to establish that the Veteran currently has a seizure disorder that is attributable to his active service.

3.  A preponderance of the evidence fails to establish that the Veteran currently has cerebral vascular disease that is attributable to his active service.

4.  A preponderance of the evidence fails to establish that the Veteran currently has a left wrist disability that is attributable to his active service.

5.  The preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service.

6.  The preponderance of the evidence fails to establish that Veteran's current cervical spine disability is the result of a disease or injury during his active duty service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  Depressive disorder NOS and anxiety disorder NOS were caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  A seizure disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Cerebral vascular disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  A left wrist disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, this claim has been granted.  Any error related to the duties to notify and assist is moot for this claim.  

With regard to the remaining issues, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2006 of the criteria for establishing service connection on a direct and secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The December 2006 letter also notified him of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in March 2007.  Nothing more was required.
 
VA's duty to assist has also been satisfied.  The Veteran's service treatment records, personnel records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran underwent VA examinations to evaluate his tinnitus, claimed seizure disorder, and claimed CVD in July 2010 and August 2011.  The reports from those examinations have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, including the appropriate audiometric testing, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The examinations are therefore adequate to decide the tinnitus, seizure disorder, and CVD claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In this case, VA did not provide the Veteran with VA examinations to address his claimed left wrist disability or cervical spine disability.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

With regard to the left wrist claim, as discussed in detail below, there is no evidence of a current left wrist disability.  The first element of McLendon is not met.  An examination is not required for this claim.

With regard to the cervical spine disability, the evidence does show a current disability and in-service herbicide exposure.  However, there is not sufficient evidence indicating that the current cervical spine disability may be related to the in-service herbicide exposure to trigger VA's duty to obtain an examination and medical opinion.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  The only evidence to suggest such a connection is the Veteran's conclusory lay statement.  However, this is not sufficient to trigger VA's duty to obtain an examination and medical opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) ) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  In light of the Secretary's above determination and the lack of evidence other than the Veteran's conclusory lay statements to indicate a relationship, a VA examination is not required for this claim either.  See McLendon, supra; Waters, supra.

As noted above, the Veteran seizure disorder, CVD, left wrist, and tinnitus claims were remanded to the AMC in March 2010 for further evidentiary development, including obtaining SSA records and providing the Veteran with VA audiological and psychiatric examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC obtained the Veteran's SSA records.  The Veteran was also afforded a VA audiological examination in July 2010 and a VA psychiatric examination in November 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his neurological and tinnitus-related complaints.  Notably, the Veteran's hearing testimony, in part, triggered the Board's decision to remand these issues to obtain SSA records and a VA audiological examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Organic diseases of the nervous system, arthritis, and vascular disease are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Acquired Psychiatric Disorder

The November 2010 VA psychiatric examiner diagnosed the Veteran with depressive disorder NOS and anxiety disorder NOS.  The Veteran is service connected for CAD status post myocardial infarction and angioplasty.  The first and second elements of Wallin are met.

With respect to the remaining element (a medical nexus), the November 2010 VA examiner concluded that the Veteran's symptoms of anxiety and depression are related to the heart attacks he experienced while employed full time.  As these heart attacks are service connected as part of the Veteran's CAD, this opinion links the Veteran's psychiatric disability to a service-connected disability.  

The Board notes that an October 2003 SSA record indicated that the Veteran saw a mental health professional in the 1970s one time, prior to his heart attacks.  However, there is no documentation to substantiate this and the VA examiner reviewed the claims file, including this record, in determining that the Veteran's psychiatric disability is related to his heart attacks.  As such, the Board does not find these record sufficient to rebut the VA examiner's positive opinion.

Thus, affording the Veteran the full benefit of the doubt, the Board finds that the November 2010 VA opinion supports a finding of secondary service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Seizure Disorder, CVD, and Left Wrist

A review of the medical evidence of record does not establish that the Veteran has a currently diagnosed seizure disorder, CVD, or left wrist disorder.  Although the VA and private treatment records note the Veteran's complaints of neurological symptoms, reported history of a stroke, and complaints of left wrist pain, none of these have associated his complaints with an objective findings or a definitive diagnosis or any underlying seizure disorder, CVD, or left wrist disorder.  

With regards to the claimed seizure disorder and CVD, the treatment records show several neurological consultations and tests, including CT, MRIs, and EEGs.  These tests were almost all negative.  See private treatment record (noting a normal head CT), July 2002; private treatment record (noting brain MRI only showed some mild diffuse white matter changes and a right temporal lobe arachnoid cyst), October 2003; private treatment record (noting negative EEG), November 2003.  Significantly, the November 2003 negative EEG was performed during one of the Veteran's subjective spells of neurological symptoms.  

The only diagnoses of a seizure disorder in the claim file are a July 2003 private treatment record noting that the physician "suspect[s] he probably has complex partial seizures," and an October 2003 private treatment record noting "small complex partial seizures are another consideration."  These diagnoses are problematic for several reasons.  They were not made within the appeals period or proximate thereto and therefore do not qualify showing as a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, they only theorize a possible diagnosis as opposed to rendering a diagnosis.  They are merely speculative and made prior to the completion of the neurologist's work up, including the negative test results.  

The only diagnoses of CVD in the claims file are not within the appeals period.  See private treatment records, March 2003, May 2003; VA treatment record, August 2005.  Notably, a May 2003 private treatment record indicates that the Veteran's previous cerebral vascular accident (CVA) was resolved as of that time.  As these references to a diagnosis are outside of the appeals period, they cannot be considered current disabilities for service connection purposes.  

As noted above, the Veteran was afforded a VA examination to address his claimed seizure disorder and CVD in August 2011.  The VA examiner provided a thorough physical examination and reviewed the entire claims file, including the private and VA treatment records.  She concluded that she could not diagnose any seizure disorder or CVD/residuals of a CVA.  The Veteran's neurological examination was normal and the Veteran denied any residual CVA symptoms.  Although the examiner noted the Veteran's history, she was not able to diagnose a current seizure disorder or CVD/residuals of a CVA.  

With regards to the claimed left wrist disorder, the medical evidence is also negative for diagnosis.  An August 2005 VA treatment record noted the Veteran's complaints of left wrist pain, but did not attribute these complaints to any diagnosis of underlying pathology.  There is no other medical evidence of record showing underlying pathology or assigning a current diagnosis to the Veteran's left wrist complaints.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Significantly, the only medical evidence of a left wrist problem consists solely of the Veteran's subjective complaints of pain.  There is no medical evidence showing objective findings of a left wrist disorder or any underlying pathology.  As such, the first element of Shedden/Caluza is not met and service connection cannot be granted for a left wrist disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board notes that private treatment records show x-ray evidence of degenerative changes of the MCP and DIP joints of the left hand/thumb.  To the extent that this may represent an underlying pathology for the left hand/thumb, the Board notes that the Veteran's current claim is specifically for a left wrist disorder.  He has, at no time, claimed a left hand or thumb disability.  Rather, he has specifically claimed a left wrist disability.  Notably, the Veteran testified at a September 2009 hearing, offering him the chance to correct any misunderstandings of the nature of his claimed left wrist disability.  At his hearing, the Veteran specifically discussed his left wrist complaints and made no mention of a left hand or thumb disability for which he was seeking service connection.  As such, the x-ray showing a left hand/thumb disability cannot serve as a finding of a current left wrist disability.

Consideration has also been given to the Veteran's contentions that he has a current seizure disorder, CVD, and left wrist disorder.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his neurological symptoms or left wrist pain.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological and orthopedic medicine in the context of negative test results.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences neurological symptoms such as dizziness, and left wrist pain, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a seizure disorder, CVD, or a left wrist disorder.  The Veteran's opinion would also be significantly outweighed by the negative opinion from the August 2011 VA examiner and lack of diagnoses from VA and private physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints of a seizure disorder, CVD, and a left wrist disorder.  

Given the competent medical evidence showing no disability, as already discussed above, the Board finds that the preponderance of evidence is against a finding that the Veteran has or had a seizure disorder, CVD, or left wrist disability throughout the appeals period.  The claims of entitlement to service connection for a seizure disorder, CVD, and a left wrist disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Tinnitus

A review of the medical evidence reflects that the Veteran has been diagnosed with tinnitus.  See VA audiological examination report, July 2010.  The first element of Shedden/Caluza is met.

Next, while a review of the service treatment records is negative for any findings of tinnitus or ringing in the ear, there is evidence that the Veteran was exposed to loud noise in service.  Notably, his personnel records indicate that he served in the Republic of Vietnam during a period of conflict.  This is consistent with his reports of exposure to gunfire and artillery in service.  As such, exposure to loud noises is conceded and the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service acoustic trauma and his current tinnitus.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his tinnitus in July 2010.  At that time, he reported experiencing a gradual onset of constant tinnitus over the past two to three years.  The examiner concluded that the Veteran's tinnitus was not related to his military and any in-service noise exposure because his tinnitus only began two to three years prior to examination, approximately 35 years after his discharge from service.  In light of the lack of tinnitus symptoms for over three decades following his discharge from the military, the examiner was unable to link the Veteran's tinnitus to in-service noise exposure.

In addition to the VA examination, the medical evidence includes VA and private treatment records.  None of these records provide a positive nexus opinion for the Veteran's tinnitus or contradict the examiner's conclusion that the Veteran's tinnitus began many years after service.  Moreover, at his September 2009 Board hearing, the Veteran testified that his tinnitus did not begin in service.

The only other evidence that purports to link the Veteran's current tinnitus to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, ringing in the ears), he is not able to provide competent evidence as to the etiology of his tinnitus.  Providing such an opinion requires medical expertise in the cause and symptoms of tinnitus and the effects of loud noise exposure.  The Veteran and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).  It is equally important to note that the Veteran does not contend that his tinnitus had its onset contemporaneous to his noise exposure, which he would be competent to state.  Rather, he argues that the delayed onset of his tinnitus is related to noise exposure, which he lacks the competency to opine.

The claim of entitlement to service connection for tinnitus must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.




Cervical Spine Disability

The Veteran claims that he has a current cervical spine disability that is due to in-service herbicide exposure.  Initially, the Board notes that degenerative joint disease or degenerative disc disease is not a condition for which the herbicide presumption is available.  38 C.F.R. § 3.309(e) (2013).  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on this claim based on the holding in Combee.

A review of the medical evidence reflects that the Veteran has been diagnosed with degenerative joint disease of the cervical spine.  See private treatment record, December 2000.  The first element of Shedden/Caluza is met.

Next, a review of the service treatment records is negative for any findings of neck pain or symptoms, nor does the Veteran claim such.  Rather, he claims that his cervical spine disability is the result of in-service herbicide exposure.  As the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam from 1971 to 1972, it is presumed that he was exposed to herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  As such, the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service herbicide exposure and his current cervical spine disability.  See Shedden, supra; Caluza, supra.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's in-service herbicide exposure and his current cervical spine disability.  None of his VA or private treatment records reference the presumed herbicide exposure or link it to his cervical spine disability.  The Veteran himself has also not complained of continuous neck symptoms since service.  Notably, at his September 2009 Board hearing, the Veteran testified that he did not injured his cervical spine in service, but that it was due to herbicide exposure.  However, the Veteran is not competent to provide such an opinion.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's cervical spine diagnoses based on knowledge of orthopedic medicine and the effects of exposure to herbicide agents.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, neck pain), he is not able to provide competent evidence as to the etiology of his cervical spine diagnoses.  Providing such an opinion requires medical expertise in the cause and symptoms of arthritis and other spinal disorders, as well as the possible effects of exposure to herbicide agents.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).  Moreover, as discussed above, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  


The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The Veteran has not complained of neck pain since service.  Notably, a November 2000 private treatment record indicates that the Veteran only reported neck pain beginning in 1995.  Further, as noted above, the Veteran testified at his Board hearing that he did not experience neck pain or symptoms in service.  As such, the medical nexus element of Shedden/Caluza cannot be met via continuity of symptomatology.

Accordingly, the Board finds that the claim of entitlement to service connection for a cervical spine disability must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted on a secondary basis.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for cerebral vascular disease is denied.

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a cervical spine disability is denied.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in July 2010.  The examiner concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation.  However, the examiner did not address whether the 10 decibel shifts at 500Hz, 1000Hz, and 2000Hz and 15 decibel shift at 4000Hz for the right ear and 5 decibel shift at 500Hz and 10 decibel shift at 4000Hz for the left ear constituted evidence of hearing loss, despite these values remaining in the normal range.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of these deficiencies, the July 2010 VA examiner's opinion is not adequate to decide the hearing loss claim.  See Barr, supra.

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Orlando VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  

2.  Following completion of the above, return the Veteran's claims file to the original July 2010 VA audiological examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA treatment records and the entrance and separation audiograms showing a decrease in hearing acuity from entrance to separation.  This must be noted in the examination report.

If the original July 2010 audiological examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss was caused or aggravated by his military service, including in-service acoustic trauma.  S/he should specifically address the entrance and separation audiograms showing a decrease in hearing acuity from entrance to separation and whether this constitutes a significant threshold shift.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


